
	

113 HR 1792 IH: Infectious Disease Reporting Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1792
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Coffman (for
			 himself and Mr. Roe of Tennessee)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to report cases of reportable infectious diseases
		  at medical facilities of the Department of Veterans Affairs in accordance with
		  State law.
	
	
		1.Short titleThis Act may be cited as the
			 Infectious Disease Reporting
			 Act.
		2.Report of infectious
			 disease at medical facilities of Department of Veterans Affairs
			(a)In
			 generalSection 7311 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(f)(1)The Secretary shall report to the
				appropriate entity each case of a reportable infectious disease that occurs at
				a medical facility of the Department of Veterans Affairs in accordance with the
				laws of the State in which the facility is located.
						(2)In addition to reporting each case of a
				reportable infectious disease at a medical facility of the Department pursuant
				to paragraph (1), the Secretary shall report each such case to the accrediting
				organization of such facility.
						(3)(A)If the Secretary fails to report a case of
				a reportable infectious disease at a medical facility of the Department in
				accordance with State law pursuant to paragraph (1), the Secretary shall pay to
				the State an amount equal to the amount that a medical facility not owned by
				the Federal Government that is located in the same State would pay as a penalty
				to such State for such failure.
							(B)The State may file a civil action
				against the Secretary in the United States district court for the district in
				which the medical facility is located to recover from the United States the
				amount described in subparagraph (A).
							(4)In this subsection, the term
				reportable infectious disease means, with respect to a medical
				facility of the Department, a disease that the State in which the facility is
				located requires to be
				reported.
						.
			(b)Effective
			 dateThe reporting requirement under section 7311(f) of title 38,
			 United States Code, as added by subsection (a), shall apply with respect to a
			 case of reportable infectious disease occurring at a medical facility of the
			 Department of Veterans Affairs on or after the date that is 60 days after the
			 date of the enactment of this Act.
			
